Case 2:20-cv-05501-PSG-SP Document 14 Filed 10/15/20 Page 1 of 2 Page ID #:71




  1     CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
  2     Dennis Price, Esq., SBN 279082
        Faythe Gutierrez, Esq., SBN 310430
  3     8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
  4     (858) 375-7385; (888) 422-5191 fax
        fayhteg@potterhandy.com
  5
        Attorneys for Plaintiff
  6
  7
  8
                              UNITED STATES DISTRICT COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
 11
        Gary Scherer,                       Case No. 2:20-cv-05501-PSG-SP
 12
                Plaintiff,                  Request for Entry of Default (As to
 13                                         REM LLC, a California Limited
          v.                                Liability Company only)
 14
        Tul Reseda L.P., a California
 15     Limited Partnership;
        REM LLC, a California Limited
 16     Liability Company; and Does 1-
        10,
 17
                Defendants.
 18
 19
 20
 21
                TO: THE CLERK OF THE ABOVE-ENTITLED COURT
 22
            Plaintiff GARY SCHERER (“Plaintiff”) hereby requests that the Clerk of
 23
      the above-entitled Court enter default in this matter against the Defendant
 24
      REM LLC, A CALIFORNIA LIMITED LIABILITY COMPANY (“Defendant”)
 25
      on the ground that said Defendant has failed to appear or otherwise respond
 26
      to the Complaint within the time prescribed by the Federal Rules of Civil
 27
      Procedure. Plaintiff served the Complaint on the Defendant on September 16,
 28
      2020, as evidenced by the proof of service of summons on file with this Court.
                                            1


      Request                                       Case No. 2:20-cv-05501-PSG-SP
Case 2:20-cv-05501-PSG-SP Document 14 Filed 10/15/20 Page 2 of 2 Page ID #:72




  1   To date, Defendant has not appeared. See Declaration of Faythe Gutierrez,
  2   filed concurrently.
  3
  4
  5   Dated: October 12, 2020      CENTER FOR DISABILITY ACCESS
  6
  7                                 By: /s/Faythe Gutierrez
                                    Faythe Gutierrez
  8                                 Attorneys for Plaintiff
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         2


      Request                                    Case No. 2:20-cv-05501-PSG-SP
